Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 1 of 19 PageID: 1212



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     RANDAL LONG,                          1:16-cv-04907 (NLH/KMW)

                    Plaintiff,             OPINION

           v.

     LEGGETT & PLATT,
     INCORPORATED; JOHN CASE; XYZ
     ENTITIES 1-100, fictitious
     unknown business entities;
     and J. DOES 1-100, fictitious
     unknown individuals,

                    Defendants.


 APPEARANCES:

 ROBERT J. HAGERTY
 HAGERTY & BLAND-TULL LAW LLC
 MOORESTOWN TIMES SQUARE
 714 EAST MAIN STREET – SUITE 2C
 MOORESTOWN, NJ 08057

       Counsel for Plaintiff.

 MICHAEL R. MILLER
 MARGOLIS EDELSTEIN
 THE CURTIS CENTER, SUITE 400E
 170 S. INDEPENDENCE MALL W.
 PHILADELPHIA, PA 19106-3337

 CHRISTOPHER JAMES GILLIGAN
 MARGOLIS EDELSTEIN
 THE CURTIS CENTER, SUITE 400E
 170 S. INDEPENDENCE MALL W.
 PHILADELPHIA, PA 19106-3337

       Counsel for Defendants.

 HILLMAN, District Judge

       In this employment action, Plaintiff Randal Long
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 2 of 19 PageID: 1213



 (“Plaintiff”) alleges that his former employer, Defendant

 Leggett & Platt, Inc. (“Defendant”) unlawfully retaliated

 against him for reporting sexual harassment occurring in the

 workplace, in violation of the New Jersey Law Against

 Discrimination (the “NJLAD”), N.J. Stat. Ann. § 10:5-1, et seq.

 Plaintiff also alleges that certain employees of Defendant aided

 and abetted in Defendant’s retaliatory conduct.

       Before the Court are two motions: (1) Defendant’s motion

 for summary judgment (ECF No. 64), and (2) Plaintiff’s motion to

 have late-served responses to requests for admissions propounded

 by Defendant deemed served within time.         (ECF No. 67).    For the

 reasons expressed below, Plaintiff’s discovery motion – the

 outcome of which has no material impact on this Court’s

 resolution of Defendant’s dispositive motion - will be granted.

 Defendant’s motion for summary judgment will also be granted,

 and the Clerk will be directed to close this matter.

                                 BACKGROUND

       The Court takes its facts from the statements of material

 fact submitted by each party pursuant to Local Civil Rule 56.1.

 The material facts are largely undisputed.

       Plaintiff worked with Defendant, on and off, for the better

 part of the last thirty years.       Plaintiff first joined Defendant

 in 1982 and remained with Defendant for eight consecutive years

 before departing.     (ECF No. 68 (“Pl. SOMF”) at ¶¶1–3).        After

                                      2
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 3 of 19 PageID: 1214



 spending four years elsewhere, Plaintiff returned to work for

 Defendant, quickly rising through the leadership ranks, becoming

 Vice President of Sales in 2005, Director of Sales in 2009, and

 Senior Vice President of Sales in January 2014.          (Pl. SOMF at

 ¶¶4-7).

       In April 2014, John Case (“Case”) was hired as the

 President of Defendant’s Consumer Products Unit and became

 Plaintiff’s direct supervisor.       (Pl. SOMF at ¶8).     Case was

 hired to, at least in part, restructure Defendant’s sales units

 and cut costs where possible, including through reducing the

 work force.    (Pl. SOMF at ¶11).      Under Case’s leadership, and in

 the context of this broader restructuring plan, Plaintiff was

 demoted in April 2015 to Regional Vice President of Sales for

 the Northeast Region.      (Pl. SOMF at ¶10).

       In September of 2015, as further part of the restructuring

 plan, Case and his team decided to remove two positions from the

 organizational chart, one of which was occupied by Plaintiff.

 (Pl. SOMF at ¶¶12, 16-18).       According to Case, Plaintiff was

 chosen for a reduction in force because he was the highest paid

 regional vice president and his sales region was one of the

 smallest in the company.      See (Pl. SOMF at ¶14).

       Conversations regarding the restructuring plan, and as a

 byproduct, Plaintiff’s termination, continued internally through

 October 2015.     (Pl. SOMF at ¶12).     For example, on October 12,

                                      3
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 4 of 19 PageID: 1215



 2015, at Case’s direction, Justen Moore (“Moore”), a member of

 Defendant’s human resources department, calculated Plaintiff’s

 severance benefits.      See (Pl. SOMF at ¶¶21-22, 25).       Moore

 explained that Plaintiff would be entitled to general severance

 under Defendant’s severance policy, but also identified that

 Plaintiff would be entitled to a substantial bonus if he

 remained with the company until January 1, 2016.          (Pl. SOMF at

 ¶¶33-34).    Shortly thereafter, Case sent an internal email

 indicating (1) Plaintiff’s position would be dissolved and the

 work absorbed by another pursuant to a force reduction, and (2)

 Plaintiff would be severed on or around January 1, 2016.            See

 (Pl. SOMF at ¶12).      Case decided, due in large part to

 Plaintiff’s long tenure with Defendant, that Plaintiff’s

 severance should wait until Plaintiff was eligible to receive

 his full bonus.     (Pl. SOMF at ¶¶34-35).

       Two months later, in December 2015, Plaintiff reported to

 Robert Newcombe (“Newcombe”), the Senior Vice President of Sales

 and Marketing, that Bobby Keen, an employee of Defendant, was

 sexually harassing a female employee.         (Pl. SOMF at ¶¶45-47).

 Plaintiff reported that the female colleague confided in him

 that if Defendant fired her, she would file a sexual harassment

 lawsuit. 1   (Pl. SOMF at ¶47).


 1 The Court has also considered Plaintiff’s counterstatement of
 material fact (ECF No. 71), which largely focuses on these
                                      4
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 5 of 19 PageID: 1216



       On January 6, 2016, after Plaintiff became eligible for his

 bonus, Case instructed that Plaintiff be paid out, terminated,

 and that his position be dissolved consistent with the

 reorganization plan.      (Pl. SOMF at ¶39).     That same day,

 Defendant fully approved Plaintiff’s severance and set a

 termination date of January 7.       (Pl. SOMF at ¶41).      Because

 Plaintiff was out of town on vacation during that date,

 Defendant delayed Plaintiff’s termination until January 15 so

 that parties could meet in person to discuss the situation.            See

 (Pl. SOMF at ¶¶41-44).      Such ended Plaintiff’s long-standing

 employment with Defendant.

       Plaintiff filed an initial complaint against Defendant on

 August 11, 2016 alleging retaliation and aiding and abetting

 under the NJLAD, along with a claim for punitive damages.            That

 complaint was subsequently removed to this Court from the

 Superior Court of New Jersey.       (ECF No. 1).    On February 10,

 2017, Defendant moved for judgment on the pleadings (ECF No.

 25), and on March 6, 2017, Plaintiff cross-moved for leave to



 sexual harassment allegations. Indeed, Plaintiff spends much of
 his brief in opposition to summary judgment focused on these
 issues. Any relevancy of such content, however, is marginal at
 best to this action. For reasons to be discussed further below,
 all that remains relevant to this Court’s inquiry is that
 Plaintiff reported what he believed to be sexual harassment
 incidents to Defendant’s employees during December 2015.
 Therefore, the Court chooses not to recite any detailed
 commentary about these underlying accusations regarding third
 parties in this Opinion.
                                      5
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 6 of 19 PageID: 1217



 amend (ECF No. 28).      On September 27, 2017, this Court granted

 in part and denied in part Defendant’s motion for judgment on

 the pleadings and granted Plaintiff’s motion for leave to amend.

 (ECF No. 34).     Plaintiff filed the operative first amended

 complaint in this action on October 11, 2017.          (ECF No. 35).

 The first amended complaint alleges Defendant retaliated against

 Plaintiff in violation of the NJLAD and also contains an NJLAD

 aiding and abetting claim against various employees of

 Defendant.     Defendant moved for summary judgment on December 13,

 2019 (ECF No. 64), which Plaintiff opposed on January 7, 2020

 (ECF No. 66).     Plaintiff also cross-moved to amend its responses

 to requests for admission Defendant propounded (ECF No. 67),

 which Defendant opposed on January 14, 2020 (ECF No. 78).            Both

 motions have been fully briefed and are ripe for adjudication.

                                  ANALYSIS

    I.     Subject Matter Jurisdiction

         The Court exercises subject matter jurisdiction pursuant to

 28 U.S.C. § 1332(a).

    II.    Plaintiff’s Motion To Amend Its Request For Admission
           (“RFA”) Responses Will Be Granted, But Only Because That
           Motion Has No Material Impact On The Court’s Resolution
           Of Defendant’s Motion For Summary Judgment

         The Court begins, unfortunately, with a foray into

 otherwise straightforward discovery rules.         Indeed, courts,

 including this one, loathe policing basic discovery disputes


                                      6
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 7 of 19 PageID: 1218



 that should otherwise be easily resolved by the parties without

 the Court’s intervention.

       The facts underlying the parties’ discovery dispute are

 hardly contested.     On March 28, 2018, Defendant propounded RFAs

 upon Plaintiff pursuant to Rule 36 of the Federal Rules of Civil

 Procedure.    (ECF No. 72 at ¶3).      Plaintiff admits that, on April

 27, 2018 – thirty days after the RFAs were propounded – he

 failed to serve responses on Defendant.         (ECF No. 72 at ¶4).

 After the deadline to respond had passed, on May 1, 2018,

 Plaintiff sought an extension of time within which to serve

 responses, which Defendant graciously agreed to that same day.

 (ECF No. 72 at ¶¶4-6).      Defendant agreed to accept responses

 served on or before May 8, 2018.         (ECF No. 72 at ¶6).

       May 8th came to pass without Plaintiff serving his responses

 or otherwise communicating with Defendant’s counsel.           Instead,

 Plaintiff waited until May 14, 2018 to serve responses.           (ECF

 No. 72 at ¶8).     Defendant avers that, because Plaintiff failed

 to timely serve responses, the RFAs are deemed admitted.

 Plaintiff disagrees and asks this Court to retroactively forgive

 his tardiness.

       The Federal Rules of Civil Procedure are unquestionably

 clear on this matter.      Any party may serve RFAs on another.

 Fed. R. Civ. P. 36(a)(1).       Responses to those RFAs must be

 served upon the propounding party “within 30 days after being

                                      7
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 8 of 19 PageID: 1219



 served” unless the parties stipulate to an alternative schedule.

 Fed. R. Civ. P. 36(a)(3).       Any matter not responded to in a

 timely fashion is deemed admitted.        Fed. R. Civ. P. 36(a)(3).

 Plaintiff admits he failed to serve timely responses on two

 occasions: first, Plaintiff missed the initial thirty-day

 deadline, and second, Plaintiff missed the extended deadline

 Defendant was gracious enough to afford him.          Such results in

 the RFAs being deemed admitted.

       Nonetheless, Plaintiff argues that his tardy responses

 should be accepted to promote fairness in this action.           (ECF No.

 66-1 at 19-20).     Rule 36(b) provides that courts may permit

 admissions to be withdrawn or amended “if it would promote the

 presentation of the merits of the action” and if the court is

 persuaded that withdrawal would not prejudice the requesting

 party in maintaining or defending the actions on the merits.

 Fed. R. Civ. P. 36(b).      Plaintiff has done little to satisfy

 this Court that the requirements of Rule 36(b) have been met.

       Nonetheless, under the circumstances, and finding that

 granting Plaintiff’s motion to have his RFAs deemed served

 within time will not materially alter the outcome of Defendant’s

 motion for summary judgment, the Court will grant Plaintiff’s

 motion, but with this important reminder of the goal and

 dictates of the rules of procedure.        Congress has decided that

 failure to timely serve responses to RFAs shall be met with

                                      8
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 9 of 19 PageID: 1220



 strict penalty, namely, those requests being deemed admitted;

 this Court is not in the business of second-guessing Congress’

 clear directives.     Had Plaintiff’s delays materially impacted

 the outcome of Defendant’s motion, Plaintiff can be assured its

 motion would have been denied and it would have been left with

 the consequences of the lack of timely compliance.

    III. Legal Standard – Summary Judgment

       Summary judgment is appropriate where the Court is

 satisfied that “‘the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the

 affidavits if any,’ . . . demonstrate the absence of a genuine

 issue of material fact” and that the moving party is entitled to

 a judgment as a matter of law.”        Celotex Corp. v. Catrett, 477

 U.S. 317, 322-23 (1986) (citing Fed. R. Civ. P. 56).

       An issue is “genuine” if it is supported by evidence such

 that a reasonable jury could return a verdict in the nonmoving

 party’s favor.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 248 (1986).    A fact is “material” if, under the governing

 substantive law, a dispute about the fact might affect the

 outcome of the suit.      Id.   “In considering a motion for summary

 judgment, a district court may not make credibility

 determinations or engage in any weighing of the evidence;

 instead, the non-moving party’s evidence ‘is to be believed and

 all justifiable inferences are to be drawn in his favor.’”

                                      9
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 10 of 19 PageID: 1221



  Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004)

  (citing Anderson, 477 U.S. at 255).

        Initially, the moving party bears the burden of

  demonstrating the absence of a genuine issue of material fact.

  Celotex, 477 U.S. at 323 (“[A] party seeking summary judgment

  always bears the initial responsibility of informing the

  district court of the basis for its motion, and identifying

  those portions of ‘the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the

  affidavits, if any,’ which it believes demonstrate the absence

  of a genuine issue of material fact.”); see Singletary v. Pa.

  Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001) (“Although

  the initial burden is on the summary judgment movant to show the

  absence of a genuine issue of material fact, ‘the burden on the

  moving party may be discharged by []showing[]--that is, pointing

  out to the district court—–that there is an absence of evidence

  to support the nonmoving party’s case’ when the nonmoving party

  bears the ultimate burden of proof.” (citing Celotex, 477 U.S.

  at 325)).

        Once the moving party has met this burden, the nonmoving

  party must identify, by affidavits or otherwise, specific facts

  showing that there is a genuine issue for trial.          Celotex, 477

  U.S. at 324.    A “party opposing summary judgment ‘may not rest

  upon the mere allegations or denials of the . . . pleading[s].’”

                                      10
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 11 of 19 PageID: 1222



  Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).           For

  “the non-moving party[] to prevail, [that party] must ‘make a

  showing sufficient to establish the existence of [every] element

  essential to that party’s case, and on which that party will

  bear the burden of proof at trial.’”        Cooper v. Sniezek, 418 F.

  App’x 56, 58 (3d Cir. 2011) (citing Celotex, 477 U.S. at 322).

  Thus, to withstand a properly supported motion for summary

  judgment, the nonmoving party must identify specific facts and

  affirmative evidence that contradict those offered by the moving

  party.   Anderson, 477 U.S. at 257.

     IV.   Defendant’s Motion For Summary Judgment

        The NJLAD prohibits retaliation against an employee because

  that employee “has opposed any practices or acts forbidden under

  [the NJLAD] or because that person has filed a complaint,

  testified or assisted in any proceeding under [the NJLAD].”

  Nuness v. Simon & Schuster, Inc, 221 F. Supp. 3d 596, 605

  (D.N.J. 2016) (quoting N.J. Stat. Ann. § 10:5–12(d)).           To state

  a prima facie case for retaliation under the NJLAD, Plaintiff

  must show that he (1) engaged in protected activity, (2)

  suffered an adverse employment action, and (3) that there was a

  causal connection between the protected activity and the adverse

  employment action.     Id. (quoting Sanchez v. SunGard Availability

  Servs. LP, 362 Fed. Appx. 283, 287 (3d Cir. 2010)).          Once a

  plaintiff establishes a prima facie case of retaliation, the

                                      11
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 12 of 19 PageID: 1223



  defendants must “articulate a legitimate, non-retaliatory reason

  for the decision.”     Young v. Hobart W. Grp., 897 A.2d 1063,

  1072–73 (N.J. Super. Ct. App. Div. 2005) (quoting Romano v.

  Brown & Williamson Tobacco Corp., 665 A.2d 1139, 1142 (N.J.

  Super. Ct. App. Div. 1995)).       Next, “the plaintiff must come

  forward with evidence of a discriminatory motive of the

  employer, and demonstrate that the legitimate reason was merely

  a pretext for the underlying discriminatory motive.”          Id.

  (quoting Romano, 665 A.2d at 1142).

              A. Plaintiff May State A Prima Facie Case For NJLAD
                 Retaliation

        The Court hesitates to find Plaintiff states a prima facie

  case for retaliation for the reasons to follow, but nonetheless,

  out of an abundance of caution, will conduct a complete NJLAD

  analysis.

              1. Plaintiff May Have Engaged In A Protected Activity

        Reporting to an employer what an employee objectively and

  reasonably perceives to be unlawful discriminatory behavior, and

  then being retaliated against for doing so, constitutes a

  violation of the NJLAD’s prohibition against retaliation.           See

  Daniels v. Sch. Dist. of Philadelphia, 776 F.3d 181, 193–94 (3d

  Cir. 2015) (quoting Crawford v. Metro. Gov’t of Nashville &

  Davidson Cnty., 555 U.S. 271, 276, 129 S. Ct. 846, 851, 172 L.

  Ed. 2d 650 (2009)) (“When an employee communicates to her


                                      12
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 13 of 19 PageID: 1224



  employer a belief that the employer has engaged in . . . a form

  of employment discrimination, that communication’ virtually

  always ‘constitutes the employee’s opposition to the

  activity.”); Wilkerson v. New Media Tech. Charter Sch. Inc., 522

  F.3d 315, 322 (3d Cir. 2008) (quoting Moore v. City of

  Philadelphia, 461 F.3d 331, 341 (3d Cir. 2006), as amended

  (Sept. 13, 2006)).     In determining whether a plaintiff was

  opposing discrimination or was otherwise engaging in a separate

  activity, courts “look to the message being conveyed[.]”           Moore,

  461 F.3d at 343 (quoting Curay–Cramer v. Ursuline Acad. of

  Wilmington, Del., Inc., 450 F.3d 130, 135 (3d Cir. 2006)).

        It remains unclear whether Plaintiff was engaged in a

  protected activity.     On the one hand, Plaintiff’s activity could

  be viewed as alerting his employer to potential sexual

  harassment occurring within the company.        Such would be a

  protected activity.     Smith v. Exxon Mobil Corp., 374 F. Supp. 2d

  406, 419 (D.N.J. 2005) (“[Plaintiff] engaged in a protected

  activity when she turned to various levels of management with

  complaints regarding . . . sexual harassment.”); Hargrave v.

  County of Atlantic, 262 F. Supp. 2d 393, 424 (D.N.J. 2003)

  (“Plaintiff . . . clearly engaged in protected activity . . .

  when she made complaints about Defendant[’s] . . . alleged

  sexual harassment”); Michaels v. BJ’s Wholesale Club, Inc., No.

  11-5657, 2014 WL 2805098, at *6 (D.N.J. June 19, 2014) (quoting

                                      13
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 14 of 19 PageID: 1225



  Fabrikant v. Arthur J. Gallagher & Co., A-5995-05T1, 2008 WL

  281690, at *7 (N.J. Super. Ct. App. Div. Feb. 4, 2008))

  (“Protected activity can include a plaintiff[’]s complaints

  concerning allegations of discrimination against herself or

  others . . . .”).

        On the other hand, the tenor of Plaintiff’s message appears

  less akin to reporting sexual misconduct and more akin to

  alerting his employer to potential litigation risks.          Indeed,

  Plaintiff reported that an employee was threatening to sue only

  if she was terminated.      Reporting the risk of potential

  litigation, of itself, would not qualify as a protected

  activity.

        Because the meaning of Plaintiff’s words and the message he

  intended to convey remains in question, the Court cannot

  determine definitively from the record before it whether

  Plaintiff’s activity is of the protected type.         As such, the

  analysis must continue.

              2. Plaintiff Suffered An Adverse Employment Action

        “Under the LAD, an ‘adverse employment action’ is one

  ‘sufficiently severe or pervasive to have altered plaintiff’s

  conditions of employment in an important and material manner.’”

  Ivan v. County of Middlesex, 595 F. Supp. 2d 425, 470 (D.N.J.

  2009) (quoting El-Siofi v. St. Peter’s Univ. Hosp., 887 A.2d

  1170, 1188 (N.J. Super. Ct. App. Div. 2005)).         Termination from

                                      14
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 15 of 19 PageID: 1226



  employment is the quintessential adverse employment action.

  Because Plaintiff was fired, he satisfies this element of the

  analysis.

              3. While Plaintiff Was Fired Shortly After Reporting
                 Sexual Harassment Activity, The Circumstances Suggest
                 There Was No Causal Connection Between His Reporting
                 Of Sexual Harassment And His Termination

         “In determining whether a plaintiff has produced prima

  facie evidence of causation, the decisions of our Court of

  Appeals have generally focused on two indicia: timing and

  evidence of ongoing antagonism.”         Hargrave, 262 F. Supp. 2d at

  424.

         Although the timing of an employer’s adverse employment
         action will, by itself, rarely provide prima facie
         evidence that disciplinary action is attributable to
         retaliatory motives, the temporal proximity between an
         employer’s action and an employee’s protected activity
         may permit an inference of causation where the
         relatively short interval between the two is “unusually
         suggestive” of retaliation.

  Id. (footnote omitted).      “In cases where the timing of an

  employer’s adverse action is, by itself, inconclusive,

  plaintiff[s] may demonstrate a causal link by producing

  circumstantial evidence of ‘ongoing antagonism’ or ‘retaliatory

  animus’ in the intervening period between [t]he[i]r complaints

  and the adverse action.”      Id. at 424-25 (quoting Kachmar v.

  SunGard Data Sys., Inc., 109 F.3d 173, 177 (3d Cir. 1997);

  Woodson v. Scott Paper Co., 109 F.3d 913, 921 (3d Cir. 1997)).

  Further, “the Court of Appeals has not excluded the possibility

                                      15
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 16 of 19 PageID: 1227



  that the timing of an employer’s action, together with ‘other

  types of circumstantial evidence,’ may also suffice to support

  an inference of causation.”      Id. at 425.    “In short, the case

  law has set forth few limits on the type of evidence which might

  suffice to establish a prima facie showing of causation.”           Id.

        In September of 2015, Case decided to remove two positions

  from the organizational chart, one of which was Plaintiff’s.

  (Pl. SOMF at ¶12).     This decision came as part of an

  organizational restructuring and work force reduction plan.

  Plaintiff admits as much.      See (Pl. SOMF at ¶¶21-22, 25).

  Discussions percolated internally until a termination date was

  agreed upon.    Months after those decisions had been made, in

  December 2015, Plaintiff informed Newcombe that a female

  employee would sue if fired because she allegedly faced sexual

  harassment while at work.      (Pl. SOMF at ¶¶45-47).      Plaintiff was

  terminated from employment in January 2016, consistent with

  Defendant’s long-standing plan.       While his termination was made

  in close temporal proximity to his reporting of potential sexual

  harassment, there appears to be little, if any connection

  between Plaintiff’s reporting and his termination.          Indeed,

  Plaintiff concedes Defendant was planning to lay him off as

  early as 2015.

        Additionally, Plaintiff has not identified evidence

  suggesting ongoing animus towards him.        Instead, the undisputed

                                      16
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 17 of 19 PageID: 1228



  facts suggest the opposite.      Defendant delayed Plaintiff’s

  termination on two occasions, extending two separate courtesies:

  (1) permitting Plaintiff to claim a full bonus and (2) delaying

  Plaintiff’s termination until he returned from vacation.           These

  facts hardly suggest Plaintiff was treated unfairly.

        As such, this Court finds Plaintiff unable to satisfy this

  final element of a prima facie showing.        Even assuming, however,

  that Plaintiff states a prima facie case of retaliation,

  Plaintiff’s claim would still fail.

             B. Defendant Has Articulated A Legitimate, Non-
                Retaliatory Reason For Terminating Plaintiff and
                Plaintiff Has Not Presented Evidence Proving
                Defendant’s Reason Is Pretextual

        Defendant says it terminated Plaintiff as part of a force

  reduction; the record fully supports that assertion.          Plaintiff

  does not identify sufficient evidence to suggest Defendant’s

  stated basis was pretextual.       Instead, Plaintiff recognizes that

  he was on the proverbial chopping block for nearly a year before

  he was fired, and months before he ever reported potential

  sexual harassment to Defendant.       Moreover, the record

  establishes Defendant showed no animosity towards Plaintiff.

  Where Defendant could have initiated Plaintiff’s termination in

  2015, it waited until 2016 to afford Plaintiff an opportunity to

  earn his full bonus.     In light of these facts, Defendant is

  entitled to summary judgment.       See Wood v. Univ. of Pittsburgh,


                                      17
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 18 of 19 PageID: 1229



  395 F. App’x 810, 815–16 (3d Cir. 2010) (affirming district

  court’s grant of summary judgment on a Title VII retaliation

  claim where defendant established it fired plaintiff as part of

  a workforce reduction and where plaintiff could not identify

  evidence suggesting defendant’s reason was pretextual).

              C. Because Plaintiff’s Retaliation Claim Fails, So Too
                 Must Plaintiff’s Aiding and Abetting Claim

        The “LAD holds individuals liable for their actions in

  aiding and abetting violations of an individual’s rights rather

  than simply imputing general liability to the employer for the

  employees’ acts.”     Lopez-Arenas v. Zisa, No. 10-2668, 2012 WL

  933251, at *10 (D.N.J. Mar. 19, 2012).        There are two forms of

  aiding and abetting under NJLAD: an active form and a passive

  form.    Id.   To establish the active form, three elements must be

  proven:

        (1) the party whom the defendant aids must perform a
        wrongful act that causes an injury; (2) the defendant
        must be generally aware of his role as part of an overall
        illegal or tortious activity at the time that he provides
        the assistance; (3) the defendant must knowingly and
        substantially assist the principal violation.

  Hurley v. Atl. City Police Dep’t, 174 F.3d 95, 127 (3d Cir.

  1999).    To establish the passive form, “a plaintiff must show

  that the supervisor holds a duty to act against harassment and

  yet remains deliberately indifferent to its existence.”           Lopez-

  Arenas, 2012 WL 933251, at *10.       Under the passive theory, the

  employer remains the principal violator for its failure to

                                      18
Case 1:16-cv-04907-NLH-KMW Document 79 Filed 07/28/20 Page 19 of 19 PageID: 1230



  prevent or redress the harassing actions of its supervisors.

  Id. (citations omitted).

        Having found Defendant did not commit an actionable

  violation or “wrongful act,” its employees cannot be found

  liable for aiding and abetting.       See Hurley, 174 F.3d at 127;

  Lopez-Arenas, 2012 WL 933251, at *10.

                                     CONCLUSION

        For the reasons expressed above, Plaintiff’s motion to have

  its RFA responses deemed served within time (ECF No. 67) will be

  granted and Defendant’s motion for summary judgment (ECF No. 64)

  will be granted.     Such resolves this matter in its entirety.

        An appropriate Order will be entered.



  Date: July 27, 2020                       s/ Noel L. Hillman______
  At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                      19
